     Case 3:19-md-02918-MMC Document 145 Filed 02/12/20 Page 1 of 1




 1
                                   UNITED STATES DISTRICT COURT
 2                                NORTHERN DISTRICT OF CALIFORNIA
 3

 4   ,15(+$5'',6.'5,9(6863(16,21 Case No.: 3:19-md-02918-MMC
     $66(0%/,(6$17,75867/,7,*$7,21 MDL No. 2918
 5

 6   This Document Relates To:
                                                           [PROPOSED] ORDER GRANTING
 7   ,QWHJULW\)LQDQFLDO6HUYLFHVRI7DPSD%D\            WITHDRAWAL OF COUNSEL
 8
     ,QFGED,QWHJULW\)LQDQFLDO6HUYLFHVDQG
     &RZGHQ$VVRFLDWHV,QFY1+.6SULQJ&R
 9   /WGHWDO, No. 2:19-cv-07046-MMC

10

11            Upon consideration of Plaintiffs Integrity Financial Services of Tampa Bay Inc. d/b/a
12   Integrity Financial Services and Cowden Associates, Inc.’s Notice of Withdrawal of Counsel, it
13   is HEREBY ORDERED that Jay L. Himes is withdrawn as counsel for Plaintiffs Integrity
14   Financial Services of Tampa Bay Inc. d/b/a Integrity Financial Services and Cowden Associates,
15   Inc.
                                                    Jay
                                                     JayL.L.Himes
                                                             Hines
16          The Clerk of Court is directed to remove Karin E. Garvey from the record and from the
                                                    ^
17   Court’s ECF system for this case.
18          February 12, 2020
     Dated:____________________
                                                       Hoon. Maxine
                                                       Hon.   Maxine M. Chesney
19                                                     United
                                                       U  itt d St
                                                                States
                                                                   t DiDistrict
                                                                          t i t JJudge
                                                                                   d
20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING WITHDRAWAL OF COUNSEL
     CASE NOS. 3:19-MD-02918-MMC; 3:19-CV-07046-MMC
